     4:20-cv-02972-TLW     Date Filed 12/16/20   Entry Number 14    Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                             FLORENCE DIVISION

Samuel Gossett, #342165,                  Case No. 4:20-cv-2972-TLW

             PLAINTIFF,

      v.

Mrs. Terrie Wallace, Ms. Reaves, Mr.
Whittington, Mr. Anderson,                                 Order

             DEFENDANTS.



      Plaintiff Samuel Gossett, proceeding pro se, brings this “Motion to Ask for

Permission to Motion for Preliminary Injunction.” ECF No. 1. The Plaintiff is an

inmate at Kirkland Correctional Institution, and he asserts in his motion that he “is

being retaliated against for exercising his First Amendment Constitutional Right.”

Id. at 1. More specifically, he is seeking a preliminary injunction to reinstate his

phone privileges that he alleges were revoked as retaliation against him for

proceeding with his civil action. The matter now comes before the Court for review

of the Report and Recommendation (Report) filed by the Magistrate Judge to whom

this case was assigned. ECF No. 10.

      In the Report, the Magistrate Judge recommends that Plaintiff’s motion be

dismissed without prejudice, and for all other motions to be dismissed as moot, for

failure to prosecute and pursuant to Federal Rule of Civil Procedure (FRCP) 41(b)

for failure to comply with a court order. Id. at 1. Before issuing the Report, the

Magistrate Judge issued a proper form order identifying certain deficiencies in




                                         1
     4:20-cv-02972-TLW      Date Filed 12/16/20   Entry Number 14     Page 2 of 3




Plaintiff’s filings and directing Plaintiff to remedy those deficiencies within 21 days.

Id. The order specifically informed Plaintiff that if he failed to comply with the

order, his case would be subject to dismissal. Id. After the time for compliance

passed, and because Plaintiff failed to comply with the order or respond in any way,

the Magistrate Judge issued the Report recommending dismissal.

      After the Report was filed, Plaintiff submitted a “response to the court’s

request of dismissal” that was deemed objections to the Report. ECF No. 12. The

objections do not respond to the reasons for dismissal outlined in the Report, nor

does Plaintiff allege that he has remedied the deficiencies outlined in the Report.

Instead, Plaintiff requests that his motion for preliminary injunction in this matter,

C/A No. 4:20-2972-TLW-TER, be transferred to an unrelated civil action before this

Court, C/A No. 4:20-3136-TLW-TER. That action is a § 1983 case that alleges certain

defendants failed to protect Gossett from assaults by other inmates. See ECF No. 1.

Plaintiff’s objections do not offer a legal or factual basis to reject the Report. This

matter is now ripe for decision and this Court will rule on the Report.

      In reviewing the Report, the Court applies the following standard:

      The magistrate judge makes only a recommendation to the Court, to
      which any party may file written objections . . . . The Court is not
      bound by the recommendation of the magistrate judge but, instead,
      retains responsibility for the final determination. The Court is
      required to make a de novo determination of those portions of the
      report or specified findings or recommendation as to which an objection
      is made. However, the Court is not required to review, under a de
      novo or any other standard, the factual or legal conclusions of the
      magistrate judge as to those portions of the report and
      recommendation to which no objections are addressed. While the level
      of scrutiny entailed by the Court’s review of the Report thus depends
      on whether or not objections have been filed, in either case the Court is



                                           2
     4:20-cv-02972-TLW       Date Filed 12/16/20   Entry Number 14    Page 3 of 3




        free, after review, to accept, reject, or modify any of the magistrate
        judge’s findings or recommendations.

Wallace v. Hous. Auth. of City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992)

(citations omitted).

        In light of the standard set forth in Wallace, the Court has reviewed, de novo,

the Report and the objections, which did not address the stated reasons for a

recommendation of dismissal. After careful review of the Report and the objections,

and for the specific reasons stated by the Magistrate Judge, the Report, ECF No. 10,

is ACCEPTED. Plaintiff’s objections, ECF No. 12, are OVERRULED. Plaintiff’s

Motion, ECF No. 1, is DISMISSED1 and all outstanding motions are dismissed as

moot.

        IT IS SO ORDERED.

                                        s/ Terry L. Wooten
                                        Terry L. Wooten
                                        Senior United States District Judge

December 16, 2020
Columbia, South Carolina




1
  As recommended by the Magistrate Judge, this motion is dismissed without
prejudice, meaning Plaintiff can refile the motion in an appropriate civil action.


                                           3
